Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-4, 6-10, 12-13 are pending.  Claims 1 and 8 are amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-10, 12-13 have been considered but are moot because the new ground of rejection are directed to the newly amended independent claims that change the scope of the claims as a whole and are open to new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 8-9, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (“Cup-of-Water theory: A review on the interaction of BIM, Iot and blockchain during the whole building lifecycle”) in view of Singh (US 20190334698) and Lavrov et al. (US 20150169791).
Re claim 1, Ye teaches a system for mapping a virtual building model for a building, the system comprising (see abstract virtual and realistic object and data during the whole building lifecycle) & (see p. 2-3, 2 BIM based Building lifecycle: wherein a lifecycle of a building, contains several processes including programming, conceptual design, documentation; and the BIM model contains actual information of the building including geometric and non-geometric information such as materials, weight, price, procedures, scale, and size, and provide digital (virtual) building models at each process of the project in the whole building lifecycle).
a plurality of sensors measuring dynamic values associated with one or more rooms in the building (see p. 2, left column, 2nd paragraph, “…The BIM models contain actual information of the building including the geometric information and non-geometric information such as materials for building components, weight, price, procedure, scale, and size), (see p. 5, 5.2 IoT and BIM, wherein sensors can be used measure the temperature, air quality, humidity, monitor location and movement or control the system to provide safety and thermal comfort).  Ye teaches a plurality of sensors measuring dynamic values (temperature, air quality, humidity, monitor location and movement or control systems, as dynamic values) associated with one or more rooms in the building (directed towards measurements of actual information of the building, which is interpreted to inherently include at least one room).
And generating a data transaction message based on the measured dynamic values (see p. 5-6, 5.4.1 Buiding Maintenance System (BMS) based on DAO; wherein Supposed an elevator in a large office building breaks down, the sensors from the BMS could quickly find the problem and detect which part of the lift got damaged (dynamic value).  Then transaction would be uploaded onto blockchain network (transaction message)…IoT provides the opportunity to access the dynamic data of the building while DAO makes automatic reaction to any situation based on predetermined programs) and (see p. 6, 6. Discussions, 3rd paragraph, “Without linking to IoT, the correctness of the project data is poor.  Considering that a smart contract was made to manage the equipment lease, it is essential to collect dynamic data of the equipment in order to ensure performance and safety of a machine.  The virtual 4D BIM data could only provide some static data such as manufacturer or provider information of the equipment).  Ye teaches providing dynamic information as a blockchain transaction.
processing devices configured to receive the data transaction message (see p. 3, right column, wherein a user performs a transaction on a computer and if the transaction is identified as valid and relayed on a new block) and (see p. 5-6, 5.4.1 Buiding Maintenance 
wherein the data transaction message includes an identifier associated with a blockchain network and a data transaction amount (see p. 3, 4. Blockchain, wherein a user performs a transaction and the node is identified as a valid transaction, and wherein the transfer of ownership of valuable things are done by binding the digital currency (transaction amount) with the rights to an asset, and blockchain is a decentralized ledger database), and (see p. 5, 5.1 BIM and blockchain, wherein digital currency are used to achieve payment or exchange of a realistic asset, and fund stored and released to a contractor).  Ye teaches wherein the data transaction message includes an identifier (identify if it’s valid, and ownership rights to an asset), and a data transaction amount (digital currency amount used for payment, such as to a contractor). 
wherein the data transaction message further includes data associated with the building selected from the group of statistical values consisting of: (see p. 2, left column, 2nd paragraph, “…The BIM models contain actual information of the building including the geometric information and non-geometric information such as materials for building components, weight, price, procedure, scale, and size), (see p. 5-6, 5.4.1 Building Maintenance System (BMS) based on DA), wherein transactions are uploaded onto a blockchain network (a data transaction message)), and (see p. 6.6 Discussions, 3rd paragraph, wherein The virtual 4D BIM data could provide some static data such as manufacturer or provider information of the equipment).  Ye teaches a plurality of sensors measuring statistical values (actual information of the building including geometric information and non-geometric information, materials, price, 
equipment installed in the building (see p. 5, right column, equipment purchases) and (see p. 6 right column, 5.4.1. Building Maintenance System (BMS) based on DAO, retrieving the operation information of every building component, such as elevator installed in a building that has damaged parts).
history of the building (see abstract, whole building lifecycle) and (p. 2-3, BIM based Building lifecycle).  Thus, the building’s lifecycle is a history of the building.
users of the building (see 5.1.1, Smart Contract a), wherein smart contract allow each party in a project team (users of the building) to only be able to access BIM model under the permission of the intelligent contract, and their operations can be recorded on the blockchain) and (see p. 3, right column, wherein a user performs a transaction on a computer and if the transaction is identified as valid and relayed on a new block), 
and infrastructure associated with the building (see p. 6, 5.4.1 Building Maintenance Building Maintenance System (BMS) based on DAO, retrieve operation information from every building component) & (see p. 2-3, 2 BIM based Building lifecycle: wherein a lifecycle of a building, contains several processes including programming, conceptual design, documentation; and the BIM model contains actual information of the building including geometric and non-geometric information such as materials, weight, price, procedures, scale, and size, and provide digital building models at each process of the project in the whole building lifecycle, as examples of infrastructure data of the building).

wherein the virtual building model uses blockchain-based transactions for data acquisition and mapping (see p.2, abstract, Building Information Modelling (BIM) as a building model with virtual and realistic objects and data, wherein integration of BIM, IoT, and blockchain is used for building lifecycle), (see p. 3, right column, wherein a user performs a transaction on a computer and if the transaction is identified as valid and relayed on a new block). 
And stores data associated with the building (see abstract, With integration of these three technologies, the virtual and realistic object and data during the whole building lifecycle can be managed and stored in a security, transparency, and convenient DCDE) and (see p. 4, 4.3.1. Decenentralization, wherein blockchain network uses distributed storage).
Ye teaches storage of data associated with a building to improve quality, but does not explicitly teach wherein the stored data is a quality of the data.
However, Singh teaches storing a quality of the data ([0047] In one or more embodiments, the data elements 118a, 118b may also include a quality rating 126 that may be factored into the exchange. As two interacting devices may have different ratings, sharing data elements between them may result in a nonzero net sum (e.g., low rating devices may pay high rating devices, but only for the different in their quality). As a non-exhaustive example, a signal to noise ratio may be used to assign a quality value, where the greater the noise, the lower the quality of data. Other suitable metrics may be used, based in part on the data type. In one or more embodiments, the devices may rate the data elements, agree on a quality rating 126, and then this quality rating 126 may be recorded via a secure, distributed transaction ledger (e.g. block chain) 112 as a block 128 in a quality block chain that tracks the quality rating 126. In one or more embodiments, the blocks 128 may create a historical quality block chain for each device. As such, each device may have an overall rating score that may be used to determine the device's quality of sharing. If, for example, a device engages in malpractice (e.g., receiver refuses to pay after receiving a data element; a sender floods the system with poor quality data maps to obtain payment), the device may have a low -quality rating 126. The quality rating 126 may be agreed upon by the devices in the exchange, and be based on historic behavior of the device. In one or more embodiments, the rating may occur prior to the transaction or after the transaction).  Ye teaches a use of blockchain transactions for data acquisition and storage of a quality of the data being shared, such as a quality rating that is tracked and scored.
Furthermore, Singh explicitly teaches a plurality of sensors associated with one or more rooms of a building (see [0015, IoT are co-located (e.g. same room)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ye’s blockchain system including transaction data associated with a building and its 
Ye and Singh teaches data transaction messages including a plurality of statistical values, but does not explicitly teach wherein the data transaction message further includes data associated with the building selected from a group of statistical values consisting of: inventory of the one or more rooms.
However, Lavrov teaches including data associated with the building selected from a group of statistical values consisting of: inventory of the one or more rooms (see [0030]), ([0035], In one embodiment, the BIM model, including attached annotation(s), may be used to trigger a workflow issue transaction notification, thereby notifying the appropriate party (e.g., field personnel) and making them aware of the issue or revision included and made note of in the filtered BIM model. For example, in the event that there is an electrical issue (e.g., incorrect electrical component installed) in a particular room of a building, the filtered BIM model may include a view of the building with that room highlighted, including annotations noting the incorrect electrical component and the correct component that needs to be installed. The filtered BIM model may then be included in a workflow issue transaction notification to the electrician (e.g., a responsible party). Upon receiving notification, the electrician may retrieve and interact with the filtered BIM model and review the highlighted portion of interest and the issue the needs to be resolved or revision that needs to be made based on the attached annotation(s)) and ([0077] FIG. 7 illustrates the presentation of an different elements related to the construction project (e.g., building) of the 3D BIM model. The user may navigate the BIM model by way of selection from the lists. Accordingly, the view of the BIM model (as displayed) may change in accordance with user selection of different elements. For example, the GUI 346 may provide lists related to structural elements of the building (e.g., floors, walls, etc.), the specific rooms within the building, systems installed in the building, as well as an inventory list of equipment included (or to be included) within the building. The lists 349 may be in the form of dropdown menus, for example), and (see [0078], inventory equipment list).  Lavrov teaches including data associated with the building selected from a group of statistical values consisting of: inventory of the one or more rooms (BIM model, including inventory list of components and equipment of a building including particular rooms).
Ye, Singh, and Lavrov teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ye and Singh’s building information modeling system (BIM) including transaction data associated with a building and its lifecycle, to explicitly include data transaction messages including a plurality of statistical values including inventory of one or more rooms, as taught by Lavrov, as the reference are in the analogous art of BIM systems of managing and providing digital information in regards to a building.  An advantage 
Re claim 2, Ye, Singh, and Lavrov teaches claim 1.  Furthermore, Ye teaches wherein the data transaction message includes a plurality of data elements; and the plurality of data elements include a first data element representing the data transaction amount (see p. 3, 4. Blockchain, wherein a user performs a transaction and the node is identified as a valid transaction, and wherein the transfer of ownership of valuable things are done by binding the digital currency (transaction amount) with the rights to an asset, and blockchain is a decentralized ledger database), and wherein a user performs a transaction on a computer and if the transaction is identified as valid and relayed on a new block) and (see p. 5, 5.1 BIM and blockchain, wherein digital currency are used to achieve payment or exchange of a realistic asset, and fund stored and released to a contractor).  Ye teaches wherein the data transaction message includes a plurality of data elements such as a first data transaction amount (digital currency used for payment) and identification elements (identify validity, identify ownership rights, such as contractor).
Re claim 3, Ye and Singh and Lavrov teaches claim 1.  Furthermore, Ye teaches wherein the processing devices comprise at least one device selected from the group consisting of servers and computing devices (see p. 3, 4. Blockchain, wherein a computer device is used for transactions) and (see p. 4, 4.3.2. Peer-to-Peer network wherein a network system (servers) is used in blockchain transactions).
Re claim 6, Ye and Singh and Lavrov teaches claim 1.  Furthermore, Ye teaches wherein the control device limits access to the virtual building model to authorized stakeholders (see 
Re claim 7, Ye and Singh and Lavrov teaches claim 1.  Furthermore, Ye teaches wherein the blockchain of the virtual building model comprises smart contracts for authorized stakeholders (see 5.1.1, Smart Contract a), wherein smart contract allow each party in a project team (users of the building) to only be able to access BIM model under the permission of the intelligent contract, and their operations can be recorded on the blockchain, thus only authorized stakeholders can access BIM models under the permissions granted).
Claims 8-9 claim limitations in scope to claims 1-2 and are rejected for at least the reasons above.
Claims 12-13 claim limitations in scope to claims 6-7 and are rejected for at least the reasons above.
Claims 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (“Cup-of-Water theory: A review on the interaction of BIM, Iot and blockchain during the whole building lifecycle”) in view of Singh (US 20190334698), Lavrov et al. (US 20150169791), and Chan et al. (US 20170046526).
Re claim 4, Ye and Singh and Lavrov teaches claim 1.  Ye teaches encryption of data (see p. 4, 4.3.5 Secure encryption system), but Ye and Singh and Lavrov do not explicitly teach 
However, Chan teaches wherein the determining the transaction message and/or the transaction amount requires an encrypted key (see [0017], block-chain ledgers embed with private-master encryption key, facilitating selective encryption of information).
Ye, Singh, Lavrov, and Chan teaches claim 4.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ye and Singh and Lavrov’s blockchain encryption system to explicitly include an encryption key, as taught by Chan, as the references are in the analogous art of blockchain transaction management.  An advantage of the modification is that it achieves the result of explicitly using an encryption key in blockchain systems to improve security.
Claim 10 claims limitations in scope to claim 4 and is rejected for at least the reasons above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER HOANG/Primary Examiner, Art Unit 2616